Title: From Thomas Jefferson to Condorcet, 30 August 1791
From: Jefferson, Thomas
To: Condorcet, Marie Jean Antoine Nicolas de Caritat, Marquis de



Dear Sir
Philadelphia Aug. 30. 1791.

I am to acknolege the reciept of your favor on the subject of the element of measure adopted by France. Candor obliges me to confess that it is not what I would have approved. It is liable to the inexactitude of mensuration as to that part of the quadrant of the earth which is to be measured, that is to say as to one tenth of the quadrant, and as to the remaining nine tenths they are to be calculated on conjectural data, presuming the figure of the earth which has not yet been proved. It is liable too to the objection that no nation but your own can come at it; because yours is the only nation within which a meridian can be found of such extent crossing the 45th. degree and terminating at both ends in a level. We may certainly say then that this measure is uncatholic, and I would rather have seen you depart from Catholicism in your religion than in your Philosophy.
I am happy to be able to inform you that we have now in the United States a negro, the son of a black man born in Africa, and of a black woman born in the United States, who is a very respectable Mathematician. I procured him to be employed under one of our chief directors in laying out the new federal city on the Patowmac, and in the intervals of his leisure, while on that work, he made an Almanac for the next year, which he sent me in his own handwriting, and which I inclose to you. I have seen very elegant solutions of Geometrical problems by him. Add to this that he is a very worthy  and respectable member of society. He is a free man. I shall be delighted to see these instances of moral eminence so multiplied as to prove that the want of talents observed in them is merely the effect of their degraded condition, and not proceeding from any difference in the structure of the parts on which intellect depends.
I am looking ardently to the completion of the glorious work in which your country is engaged. I view the general condition of Europe as hanging on the success or failure of France. Having set such an example of philosophical arrangement within, I hope it will be extended without your limits also, to your dependants and to your friends in every part of the earth.—Present my affectionate respects to Madame de Condorcet, and accept yourself assurance of the sentiments of esteem & attachment with which I have the honour to be Dear Sir Your most obedt & most humble servt,

Th: Jefferson

